DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim -8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites the limitation "the angle Θ" in line 11 where the word refers to "the angle Θ" without any previous recitation of any angle, there is lack of antecedent basis for this limitation in the instant claim. Therefore applicant is advised to amend the relevant part of the claim. 
Claim 1 further recites the limitation "the  in line 11 where the word refers to "the horizontal plane H" without any previous recitation of any horizontal plane, there is lack of antecedent basis for this limitation in the instant claim. Also this limitation is indefinite, because it does not specify how the forging is oriented in order to determine which is the horizontal direction. Therefore applicant is advised to amend the relevant part of the claim.
In claim 1 Line 11,the phrase "the water surface W" is being held as indefinite as this is confusing because in the previous lines 7-8 of the instant claim, the water surface is defined as "an automobile into contact with water". Therefore it's unclear if the automobile is in contact with water or it is representing the surface of the water where quenching is performed.

Claim 2-8 depend from claim 1 and incorporate the limitations therein. Therefore, claims 2-8 are rejected for the reasons set forth above in regards to claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1-8 of copending Application No. 17104265 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, 
    PNG
    media_image1.png
    314
    559
    media_image1.png
    Greyscale
the only difference between this two application is, in claim 1 of this instant application recites in line 8 the word “after” is shown as bold in the phrase “into contact with water after an upper surface” whereas it is written as “before” in the claim 1 of Application No. 17104265. However in the section 0054 of this application, the lower surface 21 of the forging 20 is brought into contact with water after the upper surface 22 is brought into contact with the water to perform the quenching process as shown in the figure FIG 2. The determination of what is a “lower surface” and “upper surface” is subjective and is so broad as to encompass all surfaces or even points on surfaces that are not the same. While this drawings/figures are not drawn to scale, the figure clearly depicts an angled forging where the forging is partially submerged as such, it necessarily follows that a surface is quenched before another surface. One ordinary skill in the art can call either of these surfaces “lower” or “upper” because, as long as the part is not submerged fully such that opposite surfaces are quenched simultaneously. Without setting the perspective and/or orientation of the part and/or of the artisan, upper and lower surfaces, as currently claimed, could be the same such that the issuance of these applications as patents would create an unjust extension of the right to exclude. According to FIG 2 [16952561], it is obvious for one of ordinary skill in the art to interpret 21 as an upper surface and 22 as a lower surface with from other side of the reference H. Therefore the upper surface and the lower surface can be interchangeable and thus the word “after” and “before” can be interchangeable too.  

Allowable Subject Matter

Claim 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:   Applicant has amended the claim with new limitation in claim 1 wherein "the angle Θ formed by the horizontal plane H of the forging and the water surface W is equal to or less than 10O" has been introduced in the new amended claim submitted on September 26, 2022. This limitation has overcome the prior art rejection because it is not taught or suggested by and no prior art has been found to meet or render obvious the new limitation of the claim 1.    

Response to Arguments

Applicant’s arguments, see page 4-5, filed October 04, 2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and prior art rejection under 35 U.S.C. 102 and 103 are have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph [See in the corresponding section] as well as nonstatutory double patenting rejection still remains. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 9 AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
 
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736